1                                                                                                                                                      F O R        P U B L I C A T I O N
 2
 3                                               I N     T H E       S U P R E M E                 C O U R T            O F     T E N N E S S E E
 4
 5                                                                                    A T         J A C K S O N
                                                                                                                                                            FILED
 6
 7                                                                                                                                                            March 23, 1998
 8
 9                                                                                                                                                          Cecil Crowson, Jr.
10   S T A T E     O F   T E N N E S S E E ,                                                                   (                                            Appellate C ourt Clerk
11                                                                                                             (
12                           A p p e l l e e ,                                                                 (
13                                                                                                             (        G i b s o n       C r i m i n a l
14                                                                                                             (
15                                                                                                             (        H o n .       D i c k     J e r m a n ,            J u d g e
16   v .                                                                                                       (
17                                                                                                             (        N o .      0 2 S 0 1 - 9 6 1 2 - C C - 0 0 1 0 8
18                                                                                                             (
19                                                                                                             (
20   R O N N I E     M I C H A E L           C A U T H E R N ,                                                 (
21                                                                                                             (
22                           A p p e l l a n t .                                                               (
23
24
25
26                                                                       C O N C U R R I N G                       O P I N I O N
27
28
29
30                           I       c o n c u r       i n   a f f i r m i n g                     t h e           c o n v i c t i o n          f o r        f i r s t       d e g r e e

31   m u r d e r     a n d       t h e       s e n t e n c e         o f        d e a t h              i n         t h i s      c a s e .

32

33                           T h o u g h         i t     w a s       e r r o r              t o        c h a r g e            t h e     j u r y       t h e        r e v i s e d       1 9 8 9

34   d e f i n i t i o n         o f       a g g r a v a t i n g              c i r c u m s t a n c e                     ( i ) ( 5 ) ,         a s     I      s t a t e d       i n     S t a t e

35   v .   B u s h ,     9 4 2           S . W . 2 d     4 8 9       ( T e n n .                1 9 9 7 ) ,             w h e r e       t h e     s a m e          e r r o r     w a s

36   m a d e :

37

38                                           W h i l   e " d     e   p   ar     v i    t    y      o   f       m i n d    , "     i n     m y     v i   e w    ,     i s
39                           f   a   t   a l l y d     e f i c   i   e   tn       i    n      m    e   a   n   i n g ,      t   h e l     a n g   u a   g e        o f
40                           t   h   e     1 9 8 9     s t a t   u   t   ,e       "    s    e r    i   o   u   s   p h    y s   i c a l     a b   u s   e
41                           b   e   y   o n d t h     a t n     e   c   se     s a    r    y      t   o       p r o d    u c   e d e     a t h   , "     i    s
42                           p   l   a   i n a n d       p r o   v   i   ed     s      a      m    e   a   n   i n g f    u l     s t a   n d a   r d     f    o r
43                           d   e   t   e r m i n i   n g t     h   e   a      p p    r    o p    r   i   a   t e n e    s s     o f     d e a   t h     a    s a
44                           p   e   n   a l t y .       A s     a     p r      a c    t    i c    a   l       m a t t    e r   , t h     e n ,     t   h e
45                           s   u   b   s t a n t i   v e e     f   f e c      t      o    f      t   h   e     " e r    r o   r " i     n t     h i   s      c a s e
46                           w   a   s     t o e l     i d e ,       o r        e v    e    n      t   o       c o r r    e c   t , t     h e
 1                             u n c o n s t i t u t i o n a l             p o r t i o n         o f     t h i s       a g g r a v a t i n g
 2                             c i r c u m s t a n c e .
 3
 4
 5
 6   I d .     a t     5 2 6 .         C o n s e q u e n t l y ,           a s     i n     B u s h ,       I     a g r e e       t h a t         g i v i n g         t h e

 7   e r r o n e o u s         i n s t r u c t i o n         t o     t h e       j u r y     i s       n o t     g r o u n d s         f o r         r e v e r s a l         o f

 8   t h e     s e n t e n c e .

 9

10                             A d d i t i o n a l l y ,           t h o u g h       i n     s o m e       p r i o r       c a s e s         I       h a v e       f o u n d

11   t h a t     t h e       e v i d e n c e       w a s     i n s u f f i c i e n t             t o     e s t a b l i s h           t o r t u r e           a s     a n

12   a g g r a v a t i n g         c i r c u m s t a n c e ,             s e e     e . g . ,       S t a t e       v .     O d o m ,         9 2 8       S . W . 2 d         1 8 ,

13   2 6     ( T e n n .       1 9 9 6 ) ;       S t a t e         v .     C a z e s ,       8 7 5       S . W . 2 d       2 5 3 ,       2 7 2         ( T e n n .         1 9 9 4 )

14   ( R e i d ,       J . ,     c o n c u r r i n g         a n d       d i s s e n t i n g ) ;           S t a t e       v .       V a n       T r a n ,         8 6 4

15   S . W . 2 d       4 6 5 ,     4 8 3     ( T e n n .       1 9 9 3 )         ( R e i d ,       C . J . ,       c o n c u r r i n g               a n d

16   d i s s e n t i n g ) ;           S t a t e     v .     B l a c k ,         8 1 5     S . W . 2 d         1 6 6 ,     1 9 6       ( T e n n .           1 9 9 1 )

17   ( R e i d ,       C . J . ,       c o n c u r r i n g         a n d       d i s s e n t i n g ) ,           t h e     f a c t s         o f       t h i s       c a s e

18   s u p p o r t       a     f i n d i n g       o f     t o r t u r e .           “ T o r t u r e           i n v o l v e s         t h e         i n f l i c t i o n           o f

19   p a i n     b y     a     p e r p e t r a t o r         u p o n       a     v i c t i m .           I t     n e c e s s a r i l y               i n v o l v e s         t h e

20   i n t e n t       b y     t h e     p e r p e t r a t o r           t o     c a u s e       t h e     v i c t i m         t o     s u f f e r ”           p a i n

21   b e y o n d       t h a t     n e c e s s a r y         t o     p r o d u c e         d e a t h .           S t a t e       v .     H o d g e s ,             9 4 4

22   S . W . 2 d       3 4 6 ,     3 6 1 - 6 2       ( T e n n .         1 9 9 7 )       ( R e i d ,       J . ,       d i s s e n t i n g ) .                     H e r e ,       t h e

23   f a c t s       s h o w     t h a t     R o s e m a r y         S m i t h       w a s       p l a c e d       i n     a     c l o s e t           w h i l e       h e r

24   h u s b a n d       w a s     m u r d e r e d ,         a n d       t h e n     r a p e d         t w i c e       b e f o r e       s h e         w a s

25   s t r a n g l e d .           T h e     e v i d e n c e         o f       t o r t u r e       i n     t h i s       c a s e       i s       s i g n i f i c a n t l y

26   g r e a t e r       t h a n       i n   t h e s e       p r e v i o u s         c a s e s ;         c o n s e q u e n t l y ,               I     a g r e e       t h a t

27   t h e     e v i d e n c e         s u p p o r t s       a g g r a v a t o r           ( i ) ( 5 ) .

28

29                             F o r     t h e     r e a s o n s         s e t     f o r t h       b y     t h e       m a j o r i t y ,             t h e     s e n t e n c e

30   o f     l i f e     w i t h o u t       p a r o l e       i s       n o t     a p p l i c a b l e           t o     t h i s       c a s e ;         h o w e v e r ,           I




                                                                                         - 2 -
 1   d o     n o t     a g r e e       t h a t       t h e     d e f e n d a n t         c a n       w a i v e       t h e     c h a r g i n g           o f     a n

 2   a p p l i c a b l e           s e n t e n c e       t o     t h e       j u r y .         W h e r e       t h e     o f f e n s e         o f       f i r s t       d e g r e e

 3   m u r d e r       i s     c o m m i t t e d         o n     o r     a f t e r       J u l y       1 ,     1 9 9 3 ,       t h e       s t a t u t e

 4   s p e c i f i c a l l y           p r o v i d e s         t h a t       t h e     j u r y       s h a l l       d e t e r m i n e         “ w h e t h e r           t h e

 5   d e f e n d a n t         s h a l l       b e     s e n t e n c e d         t o     d e a t h ,         t o     i m p r i s o n m e n t             f o r     l i f e

 6   w i t h o u t         p o s s i b i l i t y         o f     p a r o l e ,         o r     t o     i m p r i s o n m e n t             f o r     l i f e . ”             T e n n .

 7   C o d e     A n n .       §     3 9 - 1 3 - 2 0 4         ( S u p p .       1 9 9 6 ) . P a r t i c u l a r l y                 i n     c a p i t a l         c a s e s ,

 8   t h e     c o n s t i t u t i o n a l             r i g h t s       o f     a     d e f e n d a n t           s u b j e c t       t o     s e n t e n c i n g ,               a s

 9   w e l l     a s       t h e     S t a t e ’ s       i n t e r e s t         i n     j u s t       s e n t e n c e s ,           r e q u i r e         t h a t       t h e

10   j u r o r s       b e     g i v e n       a n     a c c u r a t e         i n s t r u c t i o n           r e g a r d i n g           e v e r y       p o s s i b l e

11   s e n t e n c e         f o r     a     c r i m e ,       d e s p i t e         t h e     c o n t r a r y         d e s i r e s         o f     t h e

12   d e f e n d a n t .

13

14                             T h e       p r o s e c u t o r ’ s           c l o s i n g       a r g u m e n t         w a s ,       a s     d i s c u s s e d             i n

15   t h e     m a j o r i t y         o p i n i o n ,         t o t a l l y         i n a p p r o p r i a t e ;             h o w e v e r ,         i t       p r o b a b l y

16   d i d     n o t       a f f e c t       t h e     s e n t e n c e         g i v e n       t h e     e v i d e n c e         i n       t h e     r e c o r d .

17   L i k e w i s e ,         i t     w a s     e r r o r       t o     e x c l u d e         t h e     n o t e       w r i t t e n         t o     t h e       d e f e n d a n t

18   b y     h i s     s o n       a n d     t h e     m a j o r i t y         c o r r e c t l y         p l a c e d         t h e     b u r d e n         o n     t h e

19   S t a t e       t o     p r o v e       t h a t     t h e     e r r o r         d i d     n o t     a f f e c t         t h e     s e n t e n c e .               A s

20   r e a s o n e d         i n     t h e     m a j o r i t y         o p i n i o n ,         g i v e n       t h e     e v i d e n c e           i n     m i t i g a t i o n

21   c o n c e r n i n g           t h e     r e l a t i o n s h i p           b e t w e e n         t h e     d e f e n d a n t           a n d     h i s       s o n ,       t h e

22   e r r o r       w a s     h a r m l e s s         b e y o n d       a     r e a s o n a b l e           d o u b t .

23

24                             T h o u g h       I     h a v e     p r e v i o u s l y           f o u n d         t h a t     t h e       p r o p o r t i o n a l i t y

25   r e v i e w       u t i l i z e d         b y     t h e     C o u r t       w a s       d e f i c i e n t         i n     b o t h       f o r m       a n d

26   s u b s t a n c e ,           t h i s     o p i n i o n       d i s c u s s e s           f a c t o r s         w h i c h       a r e     r e l e v a n t           a n d

27   s i g n i f i c a n t           a n d     i t     u s e s     l i f e       i m p r i s o n m e n t             c a s e s       a s     w e l l       a s     c a p i t a l




                                                                                         - 3 -
 1   c a s e s .         I t       a p p e a r s       t h a t         t h e     m a j o r i t y     i s     m a k i n g       m o d e s t     p r o g r e s s     i n

 2   d e v e l o p i n g           a     r a t i o n a l           a n d     r e a l i s t i c     p r o c e d u r e       f o r     d e t e r m i n i n g

 3   p r o p o r t i o n a l i t y ,               a n d       I     d o     n o t     d i s a g r e e     w i t h     t h e     c o n c l u s i o n     t h a t

 4   d e a t h     i s     n o t         a   d i s p r o p o r t i o n a t e               s e n t e n c e     i n     t h i s     c a s e .

 5

 6                             I       a g r e e     t h a t         t h e     r e c o r d     d o e s     n o t     r e v e a l     a n y     r e v e r s i b l e

 7   e r r o r ;     a c c o r d i n g l y ,               I       c o n c u r       i n   a f f i r m i n g       t h e   c o n v i c t i o n       a n d

8    s e n t e n c e .

 9
10
11                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
12                                                                                     R e i d , J .




                                                                                           - 4 -